DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 12/21/2021.  Claims 1-4, 6-12, 14-22 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Day, II et al. (U.S. 2015/0180746 A1).

Claim 1, Day teaches:
A computer-implemented method (Day, Fig. 1, Paragraph [0097], The computing environment 100 includes a plurality of devices in concert with each other.) for modifying user account locational boundaries (Day, Paragraph [0148], The parent of the safety system 110 can designate geofences for their children’s user system 130.  A user system 130 is a device, e.g. a smartphone, carried by the parent and child (see Day, Paragraph [0098]).), the computer-implemented method comprising: 
maintaining a location control list for a first user account associated with a group of a group device monitoring service (Day, Paragraph [0240], The combination of a parent’s device, represented by the parent’s portal (see Day, Fig. 49C for example), with every child’s user system 130 associated with the parent, represented by each child displayed in the parent’s user interface, forms a group device monitoring service.  For example, an HTC One belonging to Billy is a first user account (see Day, Fig. 22, Paragraph [0186]).), the location control list comprising: 
an identity of a first computing device associated with the first user account (Day, Paragraph [0240], The first computing device is a user system 130 of a first child, e.g. Billy.  Thus, the stored places and geofences unique to Billy represent a first user account.), 
an identity of a second computing device associated with a second user account that is an administrator of the group (Day, Paragraph [0166], The parent has his/her login to access his/her account (see Day, Fig. 20, Paragraph [0184]).), 
a first approved locational entry comprising geocoordinates for a first location (Day, Figs. 49C, 49G, Paragraph [0240], The parents can create a geofence around a place on a map.  The place is thus a first location having a location on a map, i.e. geocoordinates.  An example of an approved place is a school (see Day, Paragraph [0148]).), 
a first geofence surrounding the geocoordinates for the first location (Day, Paragraph [0243], The parent can draw a geofence around a place.), 
a dependent locational entry comprising geocoordinates for a second location (Day, Paragraph [0240], Any location other than the first location, e.g. a school, is a second location.  The user of the interface 4930, i.e. the parent, can store other locations, whether known or unknown, to the account.), and a pending locational visitation condition (Day, Paragraph [0241], One example of a pending locational visitation condition is the duration at which the child, e.g. Billy, stays at a given location.), and 
receiving, an indication that the locational visitation condition has been met (Day, Paragraph [0241], The location(s) visited by the child, e.g. Billy, is an indication that the locational visitation condition, e.g. that Billy visited a given location for a duration of 15 minutes, has been met.); 
transforming the second location into an additional approved locational entry in the location control list (Day, Paragraph [0240], The current location can be saved by the user for future recognition.  Additionally, the known locations can also be stored based on user input and/or third party data sources.); 
receiving an indication that the first computing device is within the first geofence (Day, Paragraph [0239], For the example user Billy, a notification can be generated, e.g. “Billy has entered restricted location”, can be displayed.); and 
sending, based on a determination that the first computing device is within a geofence for an approved locational entry, a generic indication to the second user account that the first computing device is within an approved zone (Day, Paragraph [0239], Day, Paragraph [0239], For the example user Billy, a notification can be generated, e.g. “Billy has arrived at school”, can be displayed.  The term “generic indication” is interpreted as an indication that is not an alarm indication.).
Day does not explicitly teach:
Wherein the generic indication does not include a name of the first location or a type of the first location.
However, for the example user Billy, a notification can be generated, e.g. “Billy has left the safe place” (see Day, Paragraph [0239]).  Applicant’s “first location” is interpreted as an approved locational entry.  It would have been obvious to one of ordinary skill in the art for the system of Day to be capable of generating a similar alert, i.e. “Billy has arrived at the safe place”, wherein the location “the safe 

Claim 6, Day further teaches:
Receiving an indication to check on a locational status of the first computing device (Day, Paragraph [0241], The displaying of a location of at least one child of the parent is equivalent to an indication to check on a locational status of the user system 130 of the child, e.g. Billy.);
determining whether the first computing device is within a geofence of one of a plurality of approved locational entries in the location control list (Day, Paragraph [0241], The parent utilizing the display (see Day, Figs. 49D-49E) can determine if the current location of a child, e.g. Billy, is within a geofence by looking at the location of the child and the geofence(s) on the map.); and 
sending, if the first user account is determined to be outside each geofence for each of the plurality of approved locational entries in the location control list, geocoordinates corresponding to a current location of the first computing device to the second computing device (Day, Paragraph [0243], The parents can set notifications regarding each parent-created geofence.  As can be seen in Fig. 49G for example, the location of the child’s user system 130 continues to be displayed, i.e. the geocoordinates corresponding to the current location of the child’s user system 130.).

Claim 7, Day further teaches:
he location control list further comprises a first time when the first computing device is approved for being at the first location (Day, Paragraph [0241], The interface shows the time(s) in which the child is at a specific location, including approved locations, e.g. a school.  Because the location is a school, i.e. an approved location, the first time that the child is listed as being at the location is a first time when the computing device is approved for being at the first location.).

Claim 8, Day further teaches:
The location control list further comprises a first day of a week when the first computing device is approved for being at the first location (Day, Paragraph [0241], The interface shows the time(s) and day(s) in which the child is at a specific location, including approved locations, e.g. a school.  Because the location is a school, i.e. an approved location, the first day that the child is listed as being at the location is a first day when the computing device is approved for being at the first location.).

Claim 9, Day further teaches:
The first approved location entry was added to the location control list based on an identified visitation pattern of the first computing device to the first location (Day, Paragraph [0241], Parents can get a visual snapshot of their children’s whereabouts over a time period and identify places that their children are frequently visiting, i.e. a visitation pattern.).

Claim 18, Day teaches:
A computer-readable storage device comprising executable instructions that, when executed by a processor (Day, Paragraph [0017], A computer readable storage medium stores program instructions configured for execution.), assists with modifying user account locational boundaries (Day, Paragraph [0148], The parent of the safety system 110 can designate geofences for their children’s user ), the computer-readable storage device including instructions executable by the processor (Day, Paragraph [0017], A computer readable storage medium stores program instructions configured for execution.) for: 
maintaining a location control list for a first user account associated with a group of a group device monitoring service (Day, Paragraph [0240], The combination of a parent’s device, represented by the parent’s portal (see Day, Fig. 49C for example), with every child’s user system 130 associated with the parent, represented by each child displayed in the parent’s user interface, forms a group device monitoring service.  For example, an HTC One belonging to Billy is a first user account (see Day, Fig. 22, Paragraph [0186]).), the location control list comprising: 
an identity of a first computing device associated with the first user account (Day, Paragraph [0240], The first computing device is a user system 130 of a first child, e.g. Billy.  Thus, the stored places and geofences unique to Billy represent a first user account.), 
an identity of a second computing device associated with a second user account that is an administrator of the group (Day, Paragraph [0166], The parent has his/her login to access his/her account (see Day, Fig. 20, Paragraph [0184]).), 
a first approved locational entry comprising geocoordinates for a first location (Day, Figs. 49C, 49G, Paragraph [0240], The parents can create a geofence around a place on a map.  The place is thus a first location having a location on a map, i.e. geocoordinates.  An example of an approved place is a school (see Day, Paragraph [0148]).), 
a first geofence surrounding the geocoordinates for the first location (Day, Paragraph [0243], The parent can draw a geofence around a place.), and
a dependent locational entry comprising geocoordinates for a second location (Day, Paragraph [0240], Any location other than the first location, e.g. a school, is a second location.  The user of the ), and a pending locational visitation condition for the second location (Day, Paragraph [0241], One example of a pending locational visitation condition is the duration at which the child, e.g. Billy, stays at a given location.), 
receiving an indication that the locational visitation condition has been met (Day, Paragraph [0241], The location(s) visited by the child, e.g. Billy, is an indication that the locational visitation condition, e.g. that Billy visited a given location for a duration of 15 minutes, has been met.); 
transforming the second location into an additional locational entry in the location control list (Day, Paragraph [0240], The current location can be saved by the user for future recognition.  Additionally, the known locations can also be stored based on user input and/or third party data sources.); 
receiving an indication that the first computing device is within the first geofence (Day, Paragraph [0239], For the example user Billy, a notification can be generated, e.g. “Billy has entered restricted location”, can be displayed.); and 
sending, based on a determination that the first computing device is within a geofence for an approved locational entry, a generic indication to the second user account that the first computing device is within an approved zone (Day, Paragraph [0239], Day, Paragraph [0239], For the example user Billy, a notification can be generated, e.g. “Billy has arrived at school”, can be displayed.  The term “generic indication” is interpreted as an indication that is not an alarm indication.).
Day does not explicitly teach:
Wherein the generic indication does not include a name of the first location or a type of the first location.
However, for the example user Billy, a notification can be generated, e.g. “Billy has left the safe place” (see Day, Paragraph [0239]).  Applicant’s “first location” is interpreted as an approved locational 

Claim 21, Day further teaches:
The location control list further comprises a first time when the first computing device is approved for being at the first location (Day, Paragraph [0241], The interface shows the time(s) in which the child is at a specific location, including approved locations, e.g. a school.  Because the location is a school, i.e. an approved location, the first time that the child is listed as being at the location is a first time when the computing device is approved for being at the first location.).

	Claim 22, Day further teaches:
The location control list further comprises a first day of a week when the first computing device is approved for being at the first location (Day, Paragraph [0241], The interface shows the time(s) and day(s) in which the child is at a specific location, including approved locations, e.g. a school.  Because the location is a school, i.e. an approved location, the first day that the child is listed as being at the location is a first day when the computing device is approved for being at the first location.).

Claims 2-3, 10-12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Day, II et al. (U.S. 2015/0180746 A1) in view of Phillips et al. (U.S. 2006/0270421 A1).

Claim 2, Day teaches:
Image analysis for determining safety of the user of the user system (Day, Paragraph [0101]).
Day does not specifically teach:
The indication comprises a digital image of the second location.
Phillips teaches:
Images of a second location (Phillips, Paragraph [0118]) with embedded location information (Phillips, Paragraph [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Day by integrating the teaching of location embedded images as taught by Phillips.
The motivation would be to locate a user during an accident (see Phillips, Paragraph [0144]) or other emergency situation (see Phillips, Paragraph [0159]).

Claim 3, Day in view of Phillips further teaches:
The digital image has a geotag corresponding to the geocoordinates for the second location (Phillips, Paragraph [0159], The embedded location information is functionally equivalent to a geotag.).

Claim 10, Day teaches:
A system (Day, Fig. 1, Paragraph [0097], The computing environment 100 includes a plurality of devices in concert with each other.) for modifying user account locational boundaries (Day, Paragraph [0148], The parent of the safety system 110 can designate geofences for their children’s user system ), comprising: 
a memory for storing executable program code (Day, Paragraph [0017], A computer readable storage medium stores program instructions configured for execution.); and 
a processor, functionally coupled to the memory, the processor being responsive to computer-executable instructions contained in the program code (Day, Paragraph [0017], A computer readable storage medium stores program instructions configured for execution.) and operative to: 
maintain a location control list for a first user account associated with a group of a group monitoring service (Day, Paragraph [0240], The combination of a parent’s device, represented by the parent’s portal (see Day, Fig. 49C for example), with every child’s user system 130 associated with the parent, represented by each child displayed in the parent’s user interface, forms a group device monitoring service.  For example, an HTC One belonging to Billy is a first user account (see Day, Fig. 22, Paragraph [0186]).), the location control list comprising: 
an identity of a first computing device associated with the first user account (Day, Paragraph [0240], The first computing device is a user system 130 of a first child, e.g. Billy.  Thus, the stored places and geofences unique to Billy represent a first user account.), 
an identity of a second computing device associated with a second user account that is an administrator of the group (Day, Paragraph [0166], The parent has his/her login to access his/her account (see Day, Fig. 20, Paragraph [0184]).), 
a first approved locational entry comprising geocoordinates for a first location (Day, Figs. 49C, 49G, Paragraph [0240], The parents can create a geofence around a place on a map.  The place is thus a first location having a location on a map, i.e. geocoordinates.  An example of an approved place is a school (see Day, Paragraph [0148]).); 
a first geofence surrounding the geocoordinates for the first location (Day, Paragraph [0243], The parent can draw a geofence around a place.);
add a dependent locational entry for a second location to the location control list (Day, Paragraph [0241], The location(s) visited by the child, e.g. Billy, is an indication that the locational visitation condition, e.g. that Billy visited a given location for a duration of 15 minutes, has been met.); 
add the dependent locational entry to the location control list, the dependent locational entry comprising geocoordinates for the second location (Day, Paragraph [0240], Any location other than the first location, e.g. a school, is a second location.  The user of the interface 4930, i.e. the parent, can store other locations, whether known or unknown, to the account.), and a pending locational visitation condition (Day, Paragraph [0241], One example of a pending locational visitation condition is the duration at which the child, e.g. Billy, stays at a given location.) and transform the dependent locational entry into a second approved locational entry in the location control list (Day, Paragraph [0240], The current location can be saved by the user for future recognition.  Additionally, the known locations can also be stored based on user input and/or third party data sources.).
Day does not explicitly teach:
The pending locational visitation condition that first computing device take a digital image of the second location at the second location; 
determine that the first computing device has taken the digital image of the second location at the second location.
Phillips teaches:
Taking images of a second location (Phillips, Paragraph [0118]) with embedded location information (Phillips, Paragraph [0159]) and determine that the device has taken the images of the second location (Phillips, Paragraph [0118], By providing the images to the portable electronic facility 300, the system effectively determines that the second image is taken.).

The motivation would be to locate a user during an accident (see Phillips, Paragraph [0144]) or other emergency situation (see Phillips, Paragraph [0159]).

Claim 11, Day in view of Phillips does not explicitly teach:
The dependent locational entry further comprises a second geofence surrounding the geocoordinates for the second location.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system of Day to be capable of allowing the parent to create a geofence for a newly added location (see Day, Paragraphs [0242-0243]).  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.  Furthermore, one of ordinary skill in the art would be motivated to enable geofencing at a new location such that the parent can further track their child and generate corresponding notifications as needed (see Day, Paragraph [0243]).

Claim 12, Day in view of Phillips further teaches:
The processor is further responsive to the computer- executable instructions contained in the program code and operative to: 
receive, by the second user account from the first user account, an indication that the locational visitation condition has been met (Day, Paragraph [0241], The location(s) visited by the child, e.g. Billy, is an indication that the locational visitation condition, e.g. that Billy visited a given location for a duration of 15 minutes, has been met.); and 
add the second location as an additional approved locational entry to the location control list (Day, Paragraph [0240], Any location other than the first location, e.g. a school, is a second location.  The ).

Claim 14, Day in view of Phillips further teaches:
The digital image has a geotag corresponding to the geocoordinates for the second location (Phillips, Paragraph [0159], The embedded location information is functionally equivalent to a geotag.).

Claim 16, Day in view of Phillips further teaches:
The processor is further responsive to the computer- executable instructions contained in the program code and operative to: 
receive an indication to check on a locational status of the first computing device (Day, Paragraph [0241], The displaying of a location of at least one child of the parent is equivalent to an indication to check on a locational status of the user system 130 of the child, e.g. Billy.); 
determine whether the first computing device is within a geofence of one of a plurality of approved locational entries in the location control list (Day, Paragraph [0241], The parent utilizing the display (see Day, Figs. 49D-49E) can determine if the current location of a child, e.g. Billy, is within a geofence by looking at the location of the child and the geofence(s) on the map.); and 
send, if the first computing device is determined to be within a geofence of one of the plurality of approved locational entries in the location control list, a generic indication to the second user account that the first computing device is within an approved zone (Day, Paragraph [0241], An example of a “generic indication” is a message saying that the child was at school, an example of an approved location, for a particular time period.).

Claim 17, Day in view of Phillips further teaches:
The first approved location entry was added to the location control list based on an identified visitation pattern of the first computing device to the first location (Day, Paragraph [0241], Parents can get a visual snapshot of their children’s whereabouts over a time period and identify places that their children are frequently visiting, i.e. a visitation pattern.).

Claim 19, Day teaches:
Image analysis for determining safety of the user of the user system (Day, Paragraph [0101]).
Day does not specifically teach:
The indication comprises a digital image of the second location.
Phillips teaches:
Images of a second location (Phillips, Paragraph [0118]) with embedded location information (Phillips, Paragraph [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Day by integrating the teaching of location embedded images as taught by Phillips.
The motivation would be to locate a user during an accident (see Phillips, Paragraph [0144]) or other emergency situation (see Phillips, Paragraph [0159]).

Claim 20, Day in view of Phillips further teaches:
The digital image has a geotag corresponding to the geocoordinates for the second location (Phillips, Paragraph [0159], The embedded location information is functionally equivalent to a geotag.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Day, II et al. (U.S. 2015/0180746 A1) in view of Yang et al. (U.S. 8,805,404 B1).


Determining that the first computing device is approaching a boundary of the first geofence from the inside of the first geofence (Day, Paragraph [0243], The system is able to determine whenever a user device crosses a boundary of the geofence.  Thus, it would have been obvious to one of ordinary skill in the art for the system to be capable of determining if the user device approaches the boundary of the geofence.); 
determining that the first computing device has breached the boundary of the first geofence (Day, Paragraph [0243], The system is able to determine whenever a user device crosses a boundary of the geofence.); and 
sending a breach alert to the second computing device (Day, Paragraph [0243], The system sends a corresponding notification to the parent whenever a user device crosses a boundary of the geofence.).
Day does not specifically teach:
Sending a boundary alert to the first computing device.
Yang teaches:
Sending a boundary alert to the first computing device (Yang, Col. 8, Lines 35-43, When the individual has moved a threshold distance away from the group members, the individual is given an alert to return.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Day by integrating the teaching of an alert to the monitored individual, as taught by Yang.
The motivation would be to prevent a false alert message transmitted to all recipients by allowing the user to self-correct and return to an approved location/distance (see Yang, Col. 8, Lines 35-41).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Day, II et al. (U.S. 2015/0180746 A1), in view of Phillips et al. (U.S. 2006/0270421 A1), in view of Yang et al. (U.S. 8,805,404 B1).

Claim 15, Day in view of Phillips teaches:
The processor is further responsive to the computer executable instructions contained in the program code and operative to: 
determine that the first computing device is approaching a boundary of the first geofence from the inside of the geofence (Day, Paragraph [0243], The system is able to determine whenever a user device crosses a boundary of the geofence.  Thus, it would have been obvious to one of ordinary skill in the art for the system to be capable of determining if the user device approaches the boundary of the geofence.); 
determine that the first computing device has breached the boundary of the first geofence (Day, Paragraph [0243], The system is able to determine whenever a user device crosses a boundary of the geofence.); and 
send a breach alert to the second computing device (Day, Paragraph [0243], The system sends a corresponding notification to the parent whenever a user device crosses a boundary of the geofence.).
Day in view of Phillips does not specifically teach:
Send a boundary alert to the first computing device.
Yang teaches:
Send a boundary alert to the first computing device (Yang, Col. 8, Lines 35-43, When the individual has moved a threshold distance away from the group members, the individual is given an alert to return.).

The motivation would be to prevent a false alert message transmitted to all recipients by allowing the user to self-correct and return to an approved location/distance (see Yang, Col. 8, Lines 35-41).

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that the cited references fail to teach each and every amended limitations, e.g. “wherein the generic indication does not include a name of the first location or a type of the first location”, the Examiner respectfully disagrees.  Please see the rejection and corresponding explanations above.
Furthermore, with respect to Applicant’s arguments regarding claim 10, that the cited reference fail to teach transforming the dependent locational entry into a second approved location entry in the location control list when a digital image of the second location has been taken, the Examiner respectfully disagrees.  Although the claims, as currently amended, require the steps of taking a digital image of the second location and determining that the first computing device has taken the digital image of the second location, the claims do not conditionally transform the dependent locational entry based on or in response to the digital images.  Thus, the steps of taking the digital images and transforming may be reasonably interpreted as being independent of each other.  For example, claims 1 and 18 recite the step of transforming the second location into an additional approved locational entry without the conditional language with respect to digital images.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683